By the Court.*
This cannot be done. It would not be amending, but making a new petition, and consequently making a new suit. If that could be allowed, the names of both parties could be changed, consequently an entire new suit substituted. In this way, a party, whose right of action was lost by prescription, could, by engraft-ing his action upon another, brought some time before, deprive the defendant of his right, if he could fine any suit standing against him and obtain the plaintiff's leave to substitute his own name by an amendment; and afterwards, by another, change the nature of the action.
It is true, parties are often added by leave of the Court-but this is very different from substituting a new plaintiff, in the room of the original one.
Motion denied.

 Martin, J. sat alone during this term.